In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated May 5, 1976, which, after a hearing, dismissed the proceeding. Judgment affirmed, without costs or disbursements. Petitioner asserts that he was not accorded his right to a prompt final parole revocation hearing. After considering all of the facts and circumstances involved herein, we hold that the delay was not unreasonable in view of its length and the absence of any showing of real prejudice. Latham, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.